Citation Nr: 0425188	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  02-21 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder claimed as secondary to service-connected 
gastrointestinal psychophysiological disorder.

2.  Entitlement to service connection for hypertension 
claimed as secondary to service-connected gastrointestinal 
psychophysiological disorder.

3.  Entitlement to service connection for a prostate disorder 
claimed as secondary to service-connected gastrointestinal 
psychophysiological disorder.

4.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

5.  Entitlement to the assignment of a higher (compensable) 
rating for erectile dysfunction, on appeal from the initial 
grant of service connection.

6.  Entitlement to an increased rating for 
psychophysiological gastrointestinal reaction, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from November 1999 and March 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in New Orleans, Louisiana.

The issue of an increased rating for psychophysiological 
gastrointestinal reaction will be addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have a neurological 
disorder.

2.  Hypertension and a prostate disorder began many years 
after service, were not caused by any incident of service, 
and were not caused or worsened by the service-connected 
psychophysiological gastrointestinal reaction.

3.  The veteran's service-connected hemorrhoids are 
manifested by mild to moderate internal and external 
hemorrhoid; large or thrombotic, irreducible hemorrhoids, 
with excessive redundant tissue, evidencing frequent 
recurrences, are not demonstrated.

4.  Penile deformity is not demonstrated.


CONCLUSIONS OF LAW

1.  A claimed neurological disorder was not incurred in or 
aggravated by active service, and is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

2.  Hypertension was not incurred in or aggravated by active 
service, may not be so presumed, and is not proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2003).

3.  A prostate disorder was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

4.  The criteria for a compensable disability evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2003).  

5.  The criteria for an initial compensable evaluation for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic 
Code 7522 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veteran Claims' (Court) held, in 
part, that a notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, regarding the issues of service 
connection for hypertension and an increased rating for the 
psychophysiological gastrointestinal disorder, the initial 
AOJ decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  However, the Board finds that any defect 
with respect to the VCAA notice timing requirement in this 
case was harmless error.  

A November 1999 RO rating decision denied service connection 
for hypertension and an increased rating for the 
psychophysiological gastrointestinal disorder.  

A March 2002 rating action, in pertinent part, denied service 
connection for erectile dysfunction, as well as liver, 
neurological, and prostate disorders.  An increased rating 
for hemorrhoids was also denied.   

A letter was sent to the appellant in January 2001 regarding 
his claims for service connection for hypertension and an 
increased rating for the psychophysiological gastrointestinal 
disorder.  Another letter was sent to the appellant in 
February 2002 regarding his claims for service connection for 
hypertension and an increased rating for the 
psychophysiological gastrointestinal disorder, as well as the 
claim for a compensable rating for hemorrhoids.  A letter was 
sent to the appellant in April 2002 regarding his claims for 
service connection for erectile dysfunction, as well as, 
liver, neurological, and prostate disorders.  

These letters provided notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to identify 
any additional evidence or information which he wanted VA to 
get.  

The VCAA notice in this case (except for the issue of a 
compensable rating for hemorrhoids) was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, therefore, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  

While the notices provided to the appellant were not given 
prior to the first AOJ adjudication of the claim, VCAA-
compliant notice was provided prior to transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  A Statement of 
the Case (SOC) was provided to the appellant.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  

The Board finds that the November 2002 SOC, as well as 
correspondence from the RO to the veteran, including the 
January 2001, February 2002 and April 2002 VCAA letters, 
notified him of the information and evidence necessary to 
substantiate the claims, the information and evidence that VA 
would seek to provide, and the information and evidence he 
was expected to provide.  Therefore, to decide the appeal 
would not be prejudicial to the claimant.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claims.  The RO has provided VA 
examinations and contacted all of the medical agencies listed 
by the appellant.  Further, the veteran was offered an 
opportunity to present testimony at a personal hearing; 
however, he declined.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied. See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

Based on inservice treatment, service connection was granted 
for duodenal ulcer for the purpose of medical treatment at VA 
facilities, in an August 1972 rating action.  

A VA examination was conducted in November 1972.  The 
diagnosis was psychophysiological gastrointestinal reaction.  
A January 1973 rating action granted service connection for 
psychophysiological gastrointestinal reaction and assigned a 
10 percent rating, effective from April 1972.  

In an October 1973 rating action, the RO combined the 
duodenal ulcer and psychophysiological gastrointestinal 
reaction.  Since this period the veteran's disability rating 
has varied.  In a May 1974 rating action, the evaluation was 
reduced to zero percent and in August 1988, the evaluation 
was increased to 10 percent, effective from February 1988.  

A June 1988 rating action granted service for hemorrhoids.  
It was noted that the veteran received treatment for 
hemorrhoids during service.  In April 1988, a 
hemorrhoidectomy was performed.  He was granted a 100 percent 
disability evaluation, effective from April 1988, and then 
the evaluation was reduced to a noncompensable evaluation, 
effective from June 1988.  

A March 1988 VA esophagogastroduodenoscopy showed a hiatal 
hernia.  In a February 1989 rating action the RO determined 
that the hiatal hernia was associated with the veteran's 
gastrointestinal problems and combined this disability with 
the duodenal ulcer and psychophysiological disorder.  

Based on VA examination, a May 1990 rating decision increased 
the rating of the psychophysiological gastrointestinal 
disorder to 30 percent.  

VA outpatient records dated in November 1996 noted elevated 
blood pressure readings.  At that time, the veteran began a 
medication regime for control of hypertension.  

In June 1999, the veteran filed a claim for service 
connection for hypertension and an increased rating for his 
gastrointestinal disorder.  A November 1999 rating action 
denied the claims for an increased rating for the 
psychophysiological disorder and service connection for 
hypertension.

VA outpatient records dated between January and December 2000 
show that the veteran was seen on an outpatient basis for 
mostly shoulder complaints, however, there are reports 
regarding his hemorrhoids and psychiatric condition.  In 
March 2000, the abdominal and rectal examinations were 
normal.  In July 2000, it was noted that the veteran's 
depression was in remission; however, he began complaints 
concerning erectile dysfunction.  He reported a 5-6 month 
history of problems.  He reported that his hypertension 
medication was changed but his problems persisted.  An 
examination was conducted in December 2000.  At that time, he 
was treated for external hemorrhoids.  A barium enema 
revealed mild diverticulosis.  An enlarged prostate was noted 
and the diagnoses included prostatitis.  

VA outpatient records that date between April and September 
2001 show that the veteran continued treatment for erectile 
dysfunction and received medication for hypertension.  In 
April 2001, liver function tests (LFT) were elevated.  His 
medication regime was modified and his LFT's were normalized.  
Prostatitis was also diagnosed in September 2001.  

VA examinations were conducted in October 2001.  The 
digestive examination report shows that the veteran reported 
his medical history.  Currently, he experienced chronic 
dyspepsia, occasional vomiting, constipation and abdominal 
discomfort.  On examination, there was mild general abdominal 
pain on palpation without organomegaly.  His abdomen was 
obese but soft. The bowel sounds were normal.  An upper 
gastrointestinal series (UGI) revealed a small sliding hiatal 
hernia.  There was no evidence of reflux or other abnormality 
such as peptic ulcer or malignancy.  The diagnoses were 
chronic dyspepsia, improved with the use of Zantac.  History 
of hiatal hernia and reflux, but no reflux was found in upper 
GI today except a small sliding hernia.  On the rectal 
examination, there was no evidence of fecal leakage, external 
skin tags or thrombosed hemorrhoids.  There were moderate 
external and internal hemorrhoids held all around the anal 
opening.  There was no active bleeding noted.  The diagnosis 
was external and internal hemorrhoids, stable on the use of 
suppositories.  

On the psychiatric examination, the veteran reported his 
employment, social and medical history.  He indicated that he 
worked as a housekeeper with the VA for the previous 20 
years.  He was briefly married and divorced.  His former 
spouse had stabbed him.  He reluctantly acknowledged a 
daughter, but indicated that he was unsure of the paternity.  
He has no contact with his daughter.  He reported that he had 
tried many antidepressants but he was currently on Buspar and 
hydroxyzine.  When he was not working he stayed at home.  The 
examiner noted that based on the veteran's description of his 
past medical history, that he doubted that the veteran had 
psychotic symptoms in the past.  On examination, it was noted 
that he was pleasant and cooperative, but very depressed.  He 
spoke softly and there was retardation of both speech and 
motor activity.  His mood was depressed and his affect was 
flat.  He denied ever having hallucinations or delusions.  
The diagnosis was major depression with psychotic features.  
The Global Assessment of Functioning (GAF) score was 45.   

VA outpatient records dated in March 2002 show that the 
veteran was seen for psychotropic medication management for 
depression.  He was stable and doing "OK".  The examiner 
noted that there were mild depressive symptoms but mostly 
related to his job and neighbors.  He also received treatment 
for constipation.  

A VA general examination was conducted in May 2002.  The 
examiner reported that the claims file and medical history 
was reviewed.  The veteran reported his medical history.  He 
indicated that he thought that the medication that he had 
been taking for his nerve condition caused his sexual 
dysfunction/impotence and memory problems.  He had a history 
of increased liver enzymes for the previous year.  He had 
been on medication for an enlarged prostate for the previous 
two years.  He also reported a 2-year history of sexual 
dysfunction, as well as a four-year history of hypertension.  
It was noted that the veteran had significant memory problems 
regarding his medical history.  The veteran's medications 
included Hydroxyzine, Zantac, Trazodone, Bupropion, nasal 
inhalers, Fosinopril, and Muse.  No abnormalities were found 
on the neurological portion of the examination.  The abdomen 
was soft, but there was general vague tenderness on palpation 
without any organomegaly, mass or hernia.  The rectum and 
genitalia were normal.  The diagnoses included history of 
GERD and hiatal hernia, mildly symptomatic in spite of 
Zantac; anxiety disorder and memory impairment; erectile 
impotence; essential hypertension, mild; history of abnormal 
liver enzymes, LFT is satisfactory except elevated SGPT; more 
likely than not as a result of Lipitor use for elevated 
cholesterol in the past.  The examiner commented that the 
veteran's medical conditions were unlikely due to the use of 
medications for his service-connected stomach disorder or 
hemorrhoids.  

A urological examination was conducted.  The examiner noted 
that the veteran's medical records were not reviewed.  The 
examiner found it difficult to solicit a medical history from 
the veteran.  The veteran reported that his erectile 
dysfunction began when he began taking Prozac.  The 
examination was unremarkable.  The diagnoses included benign 
prostatic hypertrophy, hypogonadism and erectile dysfunction, 
possibly secondary to psychotropic medications.

On the mental status examination the veteran was casually 
dressed and neatly groomed.  The behavioral tone was 
cooperative.  He reported symptoms that included decreased 
libido, fluctuating weight, sleep impairment and increased 
appetite when nervous.  He was alert, oriented to purpose, 
place and person, however, he had difficulty with time.  He 
was able to tell the day and year but not the date or month.  
His attention and concentration were impaired.  The 
psychomotor behavior was within normal limits.  His speech 
was average in rate and tone.  His mood appeared anxious with 
restricted affect.  His thought content was characterized by 
excessive worry and complaints of thought blocking.  he 
immediate recall was intact; however, his short-memory, 
long-term memory, abstraction and computational skills were 
impaired.  His insight into his psychiatric condition was 
poor.  There were no deficits noted in his language skills 
and his judgment for hypothetical events appeared good.  

The examiner commented that there was no significant change 
in the veteran's psychiatric condition.  The examiner 
questioned the somatoform diagnosis and suggested anxiety 
disorder, not otherwise specified (NOS).   The psychologist 
indicated that the veteran's impairment was mild to moderate.  
The diagnoses were undifferentiated somatoform disorder, by 
history and anxiety disorder NOS (mixed anxiety and 
depression.  The GAF score was 60.  

Criteria for service connection 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 101(24), 1110 (wartime), 1131 
(peacetime); 38 C.F.R. § 3.303(a).  In order to prevail on 
the issue of service connection there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

A number of specific disabilities enumerated in the statute 
and in VA regulations, including hypertension, are presumed 
by law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for a neurological disorder

The service records do not show complaint, treatment or a 
diagnosis of a neurological disorder at any time in service.  
The March 1972 service separation examination is negative for 
a neurological disorder.

Numerous post-service medical examination and treatment 
reports, from the 1970s to 2000s, are negative for a 
neurological disorder.

In written statements in support of his claim for service 
connection, the veteran has maintained that he had, or may 
have had, a neurological disorder secondary to his medication 
for his service connected disabilities, given the symptoms he 
experiences.  However, as a layman, he has no competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

One requirement for service connection is competent medical 
evidence that the claimed disability currently exists.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  In the instant 
case, the competent medical evidence fails to show current 
neurological disorder, and thus there may be no service 
connection.  The preponderance of the evidence is against the 
claim for service connection for a neurological disorder.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for hypertension and a prostate disorder

As noted, the veteran is service-connected for a psychiatric 
condition classified as a psychophysiological 
gastrointestinal disorder.  His service medical records from 
his active duty do not show evidence of hypertension or a 
prostate disorder.  Post-service medical records do not show 
diagnoses regarding hypertension until 1996 or prostatitis 
until September 2001, many years after service.

While the evidence establishes that the veteran currently has 
hypertension and was noted to have prostatitis, they appeared 
some 23years after service, and the medical evidence does not 
link these conditions to any incident of service or to the 
service-connected psychiatric condition.  In fact, a VA 
physician has indicated that his disorders are unrelated to 
the medication he receives for the gastrointestinal 
psychophysiological disorder.  The veteran's own lay 
assertions as to diagnosis and etiology of hypertension and a 
prostate disorder are not competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the weight of the credible evidence establishes 
that the veteran's hypertension and prostate disorder began 
many years after his service, was not caused by any incident 
of service, and was not caused or worsened by the service-
connected psychiatric condition.  Hypertension, and 
prostatitis were not incurred in or aggravated by active 
service, and are not proximately due to or the result of a 
service-connected disability.  The preponderance of the 
evidence is against the claim for service connection for 
hypertension and prostatitis.  Thus the benefit-of- the-doubt 
rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Compensable rating for hemorrhoids

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (Schedule), codified in C.F.R. Part 4.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  

The RO assigned a noncompensable evaluation under 38 C.F.R. 
§ 4.114, Diagnostic Code 7336.  Under this diagnostic code, a 
20 percent rating is assigned for hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.  A 10 
percent rating is warranted for irreducible, large or 
thrombotic hemorrhoids with excessive redundant tissue, 
evidencing frequent recurrences.  Noncompensable ratings are 
assigned for mild or moderate hemorrhoids.    

Although the veteran complained of frequent recurrences of 
hemorrhoids, the medical evidence does not indicate anemia 
linked to persistent hemorrhoidal bleeding, or thrombotic 
hemorrhoids that are irreducible, with excessive redundant 
tissue.  Accordingly, the evidence shows that the veteran's 
hemorrhoids are no more than slight or moderate in severity, 
and thus do not satisfy or more nearly approximate the 
criteria for a compensable rating under 38 C.F.R. § 4.114, 
Diagnostic Code 7336.  38 C.F.R. § 4.7.

A compensable rating for erectile dysfunction

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

The veteran's disability from erectile dysfunction has been 
rated by the RO utilizing Diagnostic Code 7522.  That 
diagnostic code provides a 20 percent rating for deformity of 
the penis with loss of erectile power.  The Board notes that 
the veteran has been awarded special monthly compensation for 
loss of use of a creative organ.  This was reflected in the 
August 2002 rating decision and is not an issue before the 
Board.

A compensable evaluation is not available for erectile 
dysfunction under Diagnostic Code 7522.  Although the code 
allows for a 20 percent evaluation for loss of erectile 
power, the loss must be accompanied by deformity of the 
penis.  The evidence does not show that situation to exist in 
the veteran's case.  The Board notes that the veteran has not 
contended nor has the evidence revealed that the veteran's 
penis is deformed.  The disability picture from erectile 
dysfunction does not more closely approximate the criteria 
for the next higher schedular rating under Diagnostic Code 
7522.  Under these circumstances, an initial compensable 
evaluation under either Diagnostic Code 7522 is not 
warranted. 


ORDER

Service connection for a neurological disorder claimed as 
secondary to service-connected gastrointestinal 
psychophysiological disorder is denied.

Service connection for hypertension claimed as secondary to 
service-connected gastrointestinal psychophysiological 
disorder is denied.

Service connection for a prostate disorder claimed as 
secondary to service-connected gastrointestinal 
psychophysiological disorder is denied.

Entitlement to a compensable evaluation for hemorrhoids is 
denied.

The assignment of a higher evaluation for loss of left 
testicle to include erectile dysfunction is denied.


REMAND

The Board notes by rating decision dated in August 1972, 
service connection was established for duodenal ulcer for the 
purpose of medical treatment at VA facilities.  A January 
1973 rating action granted service connection for 
psychophysiological gastrointestinal reaction and assigned a 
10 percent rating, effective from April 1972.  In an October 
1973 rating action, the RO combined the duodenal ulcer and 
psychophysiological gastrointestinal reaction.  A February 
1989 rating action determined that the hiatal hernia was 
associated with veteran's gastrointestinal problems and 
combined this disability with the duodenal ulcer and 
psychophysiological disorder.  

The VA psychologist who conducted the June 2002 examination 
doubted the accuracy of the somatoform diagnosis.  The 
veteran's representative has contended that the veteran's 
gastrointestinal disorders and psychiatric disorder should be 
rated as separate disabilities.  38 C.F.R. § 4.125(b) 
provides that "if a diagnosis of a mental disorder is 
changed, the rating agency shall determine whether the new 
diagnosis represents progression of the prior diagnosis, 
correction of an error in the prior diagnosis, or the 
development of a new and separate condition."  The 
examination report does not make it clear whether a new 
diagnosis is needed, whether this represents progression of 
the prior diagnosis, correction of an error in the prior 
diagnosis, or the development of a new and separate 
condition.  Therefore further examination is necessary.  The 
RO on remand should ensure that appropriate adjudicatory 
action is undertaken to determine whether the appellant is 
entitled to separate ratings for the organic and mental 
manifestations of his psychophysiological gastrointestinal 
disorder.  See 38 C.F.R. § 4.14 (2002); Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

Accordingly, this case is REMANDED for the following action: 

1.  Return the June 2002 report of VA 
psychiatric examination to the examiner, 
or, if the examiner is not available, 
arrange for a VA psychiatric examination 
to determine whether the current 
psychiatric disorder represents 
progression of the service-connected 
psychosis, correction of a prior 
diagnosis, or a new and separate 
condition.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.    

2.  After review of all of the relevant 
evidence of record including that 
obtained directly by the Board, the RO 
should then readjudicate the appellant's 
claim, including undertaking any 
additional development action as it deems 
proper.  In the course of readjudication 
of this matter, the RO should consider 
the rulings in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994) (holding that 
service connection for distinct 
disabilities resulting from the same 
injury could be established so long as 
the symptomatology for one condition was 
not "duplicative of or overlapping with 
the symptomatology" of the other 
condition).  The RO should determine 
whether the veteran has a 
gastrointestinal disorder that warrants a 
rating separate from that of the 
psychiatric disorder, as explained above.

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is hereby notified that it 
is his responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



